RESOLVED, that the Funds shall be covered under a joint fidelity bond issued by St. Paul Travelers in the amount of $9 million; and FURTHER RESOLVED, that the President or Vice President of each Fund is authorized and empowered to enter into an agreement with the other Fund insureds to provide that in the event recovery is received under the bond as a result of a loss sustained by one or more of the insured Funds, that each Fund shall receive an equitable and proportionate share of the recovery, such share being at least equal to the amount it would have received had it provided and maintained a single insured bond with the minimum coverage required by paragraph (d) (1) of Rule 17g-1; and FURTHER RESOLVED, that the premium of $19,350 for said bond be allocated proportionately to each Fund taking all relevant factors into consideration including the extent to which the share of the premium allocated to each Fund under the bond is less than the premium which each Fund would have had to pay had it maintained a single insured bond; and FURTHER RESOLVED, that the President of each Fund is authorized and directed to take all action necessary or proper to carry into effect the foregoing resolutions, and that David T. Henigson be, and he hereby is, designated as the officer who shall make filings and give the notices on behalf of the Funds required by Rule 17g-1. INVESTMENT COMPANY BLANKET BOND St.
